Citation Nr: 0008551	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-19 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 for residuals of surgery to the 
service-connected left knee, beyond June 30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from June 1982 to June 1985, 
and from January 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 


FINDING OF FACT

In June 1997, the veteran had pain in the left knee, he was 
able to walk 1 1/2 miles, pedal on a stationary bicycle, and he 
had minimal limitation of motion of the left leg.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
for residuals of surgery to the service-connected left knee, 
beyond June 30, 1997, have not been met. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tear, anterior cruciate ligament, left 
knee, secondary to injury, history of post-operative excision 
of medial meniscus, was granted by the RO in June 1996, and a 
20 percent evaluation was assigned, effective February 1992.  

VA inpatient treatment records from April 1997 noted that the 
veteran underwent surgery on his left knee, consisting of 
left knee anterior cruciate ligament reconstruction with a 
double Becker semitendinous and gracilis graft. 

Based on this evidence the RO, in May 1997, assigned a 
temporary total evaluation for the veteran's left knee 
disability under 38 C.F.R. § 4.30, due to surgery and 
convalescence involving a service-connected disability.  The 
temporary total evaluation was assigned effective April 16, 
1997 to May 31, 1997, with the 20 percent evaluation assigned 
thereafter.  In August 1997, the RO extended the assignment 
of the temporary total evaluation to June 30, 1997, with the 
20 percent evaluation assigned thereafter.  

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned for: 

(1) Surgery necessitating at least one month of 
convalescence. 

(2) Surgery with severe postoperative residuals such as 
incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic 
immobilization of one major joint or more, application 
of a body cast, 
or the necessity for house confinement, or the necessity 
for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited). 

(3) Immobilization by cast, without surgery, of one 
major joint or 
more.  38 C.F.R. § 4.30(b).  

The total evaluation will be continued for an appropriate 
period from the first day of the month following hospital 
discharge or outpatient release, to be followed by 
appropriate schedular evaluations.  Id. 

Following a careful review of the evidence in this matter, 
the Board finds that the preponderance of the evidence is 
against an extension beyond June 30, 1997 of the temporary 
total evaluation for the veteran's service-connected tear, 
anterior cruciate ligament, left knee, secondary to injury, 
history of post-operative excision of medial meniscus.  

In May 1997, the veteran's VA physician authorized that the 
veteran receive private physical therapy three times a week, 
for the next twelve weeks.  The treatment records from such 
private physical therapy indicated that, from May to June 
1997, the veteran complained of pain and swelling in the 
knee, exacerbated by walking.  His physical therapy included 
sessions on a stationary bicycle, walking 1 1/2 miles on a 
treadmill, extending the leg against resistance, and 
performing heel raises, hamstring curls, and other forms of 
exercise designed to strengthen and rehabilitate the left 
knee.  Passive range of motion of the knee was noted to be 
from between 0 to 5 degrees of extension to between 120 and 
125 degrees of flexion.  In mid June, the veteran stopped 
attending his therapy sessions.  VA treatment records from 
October 1997 and private treatment records from November 
1997, indicated that the veteran had discontinued his 
physical therapy sessions due to being in jail.  

The October 1997 VA treatment records noted that the veteran 
still complained of left knee pain.  There was no effusion, 
range of motion was from 0 to 140 degrees, there was medial 
joint line tenderness, no collateral joint line tenderness or 
laxity, a "mild positive Lachman's, but OK end point," no 
patello-femoral crepitus, and "good quadriceps strength," 
with tenderness of tibial screws.  The assessment was left 
knee status post anterior cruciate ligament reconstruction 
with adequate stability and good strength on examination.  

At his personal hearing in March 1999, the veteran testified 
that the doctors who performed the knee surgery had told him 
that rehabilitation would take from six to eight months.  He 
said that he worked as a construction laborer, and that he 
had been unable to work for several months due to 
rehabilitation of the left knee disability.  He stated that 
his physical therapy began in May 1997 and lasted more than 
six months and that during that period, his doctors felt that 
he should not return to work.  He said that he eventually 
returned to work in October or November 1997 

because he "had to eat."  He testified that his physical 
therapy had been interrupted by a one month period spent in 
jail, and that during his incarceration he was only able to 
perform his therapy for a one week period.  He indicated 
that, upon release from jail, he resumed his therapy, 
although he was unsure of the month when his treatment 
resumed.  

The evidence shows that, in June 1997, while the veteran had 
pain in the left knee, he was able to walk 1 1/2 miles, pedal 
on a stationary bicycle, and he had minimal limitation of 
motion of the left leg.  When the veteran was able to resume 
treatment in October 1997 after a period of incarceration, he 
did not indicate that there had been any deterioration of his 
symptoms in the intervening months.  There is no evidence 
that the veteran had incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches, with regular 
weight-bearing prohibited, or that he was immobilized in a 
cast, without surgery to one major joint or more.  In 
addition, the medical records during this period do not 
contain any notation or statement from a medical professional 
that the veteran was unable to work.  On the contrary, Dr. 
Lubar, a VA physician, concluded in August 1997 that a two 
month period of convalescence was all that was necessary in 
this case.  

In view of the foregoing, the Board finds the preponderance 
of the evidence is against extension of the temporary total 
evaluation under 38 C.F.R. § 4.30 beyond June 30, 1997 for 
the veteran's service-connected tear, anterior cruciate 
ligament, left knee, secondary to injury, history of post-
operative excision of medial meniscus.  The veteran's claim 
is therefore denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 for residuals of surgery to the 
service-connected left knee, beyond June 30, 1997, is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


